871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.REFAC ELECTRONICS CORPORATION and Refac TechnologyDevelopment Corporation, Plaintiffs-Appellants,v.R.H. MACY & CO., INC.;  Federated Department Stores, Inc.;Eastman Kodak Company;  Emerson Radio Corp.;  MatsushitaElectric Corporation of America;  Casio, Inc.;  Saks &Company;  Sanyo Electric, Inc.;  Sears, Roebuck & Co.;Sharp Electronics Corp.;  Stop & Shop Companies, Inc.;Tandy Corporation;  and Toshiba America, Inc., Defendants-Appellees.
No. 89-1014.
United States Court of Appeals, Federal Circuit.
March 24, 1989.

Before EDWARD S. SMITH, NIES and ARCHER, Circuit Judges.
PER CURIAM.


1
Refac Electronics Corporation and Refac Technology Development Corporation (Refac) appeal the grant of summary judgment by the United States District Court for the District of New Jersey, Civil Action No. 84-725 (D.N.J. Sept. 9, 1988).  In granting summary judgment against Refac, the district court held that United States patent No. 3,855,783 is invalid under 35 U.S.C. Sec. 102.  We have considered the record and the arguments presented on appeal.  On the basis of its opinion, dated September 9, 1988, the district court's grant of summary judgment is affirmed.